--------------------------------------------------------------------------------

Exhibit 10.1
 
RETENTION BONUS AGREEMENT
 
This Retention Bonus Agreement (the “Agreement”) by and between Ignis Petroleum
Group, Inc., a Nevada corporation (the “Company”) with its principal place of
business at One Legacy Town Center, 7160 Dallas Parkway, Suite 380, Plano, Texas
75024, and ___________ (the “Executive”) shall be effective as of June 1, 2007
(the “Effective Date").
 
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its stockholders that certain key
members of management be provided with the appropriate incentives to cause them
to remain employed by the Company pending the Company’s reorganization;
 
NOW THEREFORE, in consideration of the agreements contained herein including the
undertakings of the parties hereto, the receipt and sufficiency of which are
hereby acknowledged by each of the parties hereto, it is agreed as follows:
 
 
1.
Definitions.  For purposes of this Agreement, the following words and phrases
shall have the following meanings:

 
 
(a)
“Affiliate” means, as it relates to a specified person or entity, a Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, exercises a controlling influence over, or is under common
control with, the Person specified.

 
 
(b)
“Cause” means:

 
(i)           Executive's willful failure, neglect, refusal, or nonperformance,
at any time, of Executive's duties or obligations set forth in this Agreement or
in Executive’s employment agreement with the Company, if any (the “Employment
Agreement”), or a willful breach by Executive of this Agreement or Executive’s
Employment Agreement;
 
(ii)           Executive's conviction or no contest or guilty plea to or
indictment for (or its procedural equivalent) a felony or crime involving moral
turpitude, or Executive's guilty plea or no contest plea to a lesser included
offense or crime in exchange for withdrawal of a felony indictment, felony
charge by information, or a charged crime involving moral turpitude, whether the
charge arises under federal, state or local law;
 
(iii)           Executive's death or disability;
 
(iv)           Executive's failure to adhere in any material respect to any
material written policy of the Company;
 
1

--------------------------------------------------------------------------------


 
(v)           Executive's appropriation (or attempted appropriation) of a
material business opportunity of the Company or any of its affiliates,
including, without limitation, attempting to secure or securing, any personal
profit in connection with any transaction entered into on behalf of the Company
or any of its affiliates;
 
(vi)           Executive's commission of an act of fraud, illegality, theft or
willful misconduct toward the Company or any of its affiliates in the course of
employment with the Company that relates to the Company's or any of its
affiliates' assets, activities, operations or other employees;
 
(vii)           Executive's repeated intoxication with alcohol or drugs while on
the Company's premises during regular business hours; or
 
(viii)           Executive's gross incompetence that has a material adverse
impact on the Company's finances or operations or a pattern of gross
incompetence of Executive, in each case as determined in good faith by the Board
of Managers of the Company;
 
 
(c)
“Change of Control” means,

 
(i)           a merger or consolidation approved by the Company’s stockholders
in which securities possessing more than fifty percent (50%) of the total
combined voting power of the Company’s outstanding securities are transferred to
a person or persons different from the persons holding those securities
immediately prior to such transaction;
 
(ii)           any stockholder-approved sale, transfer or other disposition of
all or substantially all of the Company’s assets in complete liquidation or
dissolution of the Company;
 
(iii)           any sale of substantially all of the company’s assets pursuant
to either Chapter 11 or Chapter 7 of the United States Bankruptcy Code (the
“Code”);
 
(iv)           confirmation of a Plan of Reorganization or a Plan of Liquidation
under Chapter 11 of the Code;
 
(v)           liquidation of the Company under Chapter 7 of the Code;
 
(vi)           the acquisition, directly or indirectly, by any person or related
group of persons (other than the Company or a person that directly or indirectly
controls, is controlled by or is under common control with, the Company) of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities
Exchange Act of 1934, as amended) of securities possessing more than fifty
percent (50%) of the total combined voting power of the Company’s outstanding
securities pursuant to a tender or exchange offer made directly to the Company’s
stockholders; or
 
2

--------------------------------------------------------------------------------


 
(vii)           a change in the composition of the Board over a period of six
consecutive months or less such that a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (A) have been Board members continuously since the
beginning of such period or (B) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (A) who were still in office at the time the Board approved
such election or nomination.
 
 
(d)
“Employed Months” means the number of days between the Effective Date and the
Transaction Date divided by 30.

 
 
(e)
“Good Reason” means the Company’s breach of this Agreement or the Employment
Agreement, if any, and the continuing breach by the Company after receiving
written notice by the Executive giving the Company at least 15 days to cure such
breach.

 
 
(f)
“Monthly Base Salary” means $[____________] the Executive’s monthly base salary
in effect on the date of this Agreement.

 
 
(g)
“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, governmental or
quasi-governmental authority of any nature, or other entity.

 
 
(h)
“Retention Bonus” means the Monthly Base Salary multiplied by the  number of
Employed Months.

 
 
(i)
“Transaction Date” means the date upon which a Change of Control, Reorganization
or Liquidation becomes effective.

 
 
2.
Payment of Retention Bonus.

 
 
(a)
In consideration for the Executive’s efforts with the Company, the Company shall
pay to the Executive a Retention Bonus in the manner and at the times set forth
herein.

 
 
(b)
The payments provided for in this Section 2 shall commence on June 1, 2007 and
will be paid as follows:  (i) 25% of the Retention Bonus shall be paid at the
commencement of each month that a Retention Bonus is due to the Executive; and
(ii) the remaining 75% shall be paid on the earlier of:  (A) the occurrence of a
Change of Control, or (B) six months from the Effective Date.  Any Retention
Bonus amount that has accrued before this Agreement has been signed shall be
paid at the time of signing.

 
3

--------------------------------------------------------------------------------


 
 
(c)
If the Executive’s employment with the Company is terminated at any time during
the Term (as defined in Section 3) (i) by the Company without Cause or (ii) by
the Executive with Good Reason, Executive will be eligible for and the Company
will pay to the Executive any remaining unpaid portions of the Retention Bonus
so that the Executive will receive an additional payment of, an amount equal to
(A) the Monthly Base Salary multiplied by six minus (B) all prior Retention
Bonus payments paid under this agreement to the Executive.  The Company shall
pay any amount owed to the Executive pursuant to this Section 2(c) within five
business days of any such termination.

 
 
(d)
If the Executive’s employment with the Company is terminated at any time during
the Term by the Company for Cause as a result of the Executive’s death,
Executive’s estate will be eligible for and the Company will pay to the
Executive’s estate any remaining unpaid portions of the Retention Bonus so that
the Executive’s estate will receive an amount equal to (i) the Monthly Base
Salary multiplied by the number of Employed Months minus (ii) all prior
Retention Bonus payments paid to the Executive.  The Company shall pay any
amount owed to the Executive’s estate pursuant to this Section 2(d) within five
business days of any such termination.

 
 
(e)
Notwithstanding the foregoing, the Company shall not be required to pay and the
Executive shall not be eligible for a Retention Bonus (except for portions
already paid) if the Executive’s employment with the Company is terminated at
any time during the Term (i) by the Company for Cause (other than as a result of
the Executive’s death) or (ii) by the Executive without Good Reason.  In the
event of any termination pursuant to this Section 2(e), any amount paid to the
Executive prior to such termination may be retained by the Executive.

 
 
3.
Term.  This Agreement shall become effective as of the Effective Date and shall
terminate upon the earlier of the date upon which the Executive is paid his
entire Retention Bonus, including the amount set forth in Section 2(b)(ii)
above, or the date upon which the Executive’s employment with the Company is
terminated (as the case may be, the “Term”).

 
 
4.
Release of Liability.  In consideration for the Company’s agreement to make the
payments provided for herein, the Company’s obligation to pay such amounts is
expressly conditioned upon Executive’s release of certain claims as to the
Company and its Affiliates from any actions, suits, damages, demands and claims
related to the period of Executive’s employment and/or the termination of
Executive’s employment, except for the following: (a) any claims for wages,
commissions, benefits, vacation pay, reimbursement of expenses and any and all
other ordinary or accrued amounts owed to the Executive by the Company and its
Affiliates; and (b) any and all claims, causes of action, demands, cross-claims,
counterclaims, rights of setoff, indemnity, contribution or subrogation or any
other defense or claim which Executive may hold against the Company and its
Affiliates where the Executive may be required to defend himself due to
litigation against the Executive.

 
4

--------------------------------------------------------------------------------


 
 
5.
Taxes.  All payments to be made to Executive under this Agreement will be
subject to any applicable withholding of federal, state and local income and
employment taxes.

 
 
6.
Section 409A.  In the event that the Company determines that any payments to
which Executive becomes entitled under this Agreement in connection with the
termination of Executive’s employment constitute deferred compensation subject
to Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder, the Company promptly shall inform Executive
of such determination, and Executive may request a delay in the receipt of any
payments to be made pursuant to this Agreement.  The Company will agree to such
delay upon receipt of a written request from Executive.

 
 
7.
No Guarantee of Employment.  Nothing contained in this Agreement shall be
construed as a contract of employment between the Company and the Executive, or
as a right of the Executive to continue in the employ of the Company, or as a
limitation of the right of the Company to discharge the Executive with or
without cause.

 
 
8.
Successors.

 
 
(a)
This Agreement shall be binding upon the Company, its successors and assigns,
and in the event of a Change of Control of the Company or in the event the
Company shall be merged or consolidated or otherwise combined into one or more
other corporations or other entities, or substantially all of its assets are
sold or otherwise transferred to one or more other corporations or entities,
this Agreement shall be binding upon the corporation or entity resulting from
such merger or consolidation or to which such assets shall be sold or
transferred and shall be assignable by it by way of transfer of assets, merger,
consolidation or combination to the same extent as if it were the Company.
Except as provided above in this Section 8(a), this Agreement shall not be
assignable by the Company or its successors and assigns. The Company will
require any successor or assign (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company, by agreement in form and substance satisfactory to
the Executive, expressly, absolutely and unconditionally to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession or assignment had
taken place.

 
5

--------------------------------------------------------------------------------


 
 
(b)
This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 
 
9.
Assignment by Executive.  This Agreement shall not be assignable by the
Executive and shall not be subject to attachment, execution, pledge or
hypothecation.

 
 
10.
Notice.  For the purpose of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and either delivered in hand
or by mail by United States registered or certified mail, return receipt
requested, postage prepaid, or by nationally recognized overnight courier, and
shall be deemed to have been duly given the sooner of when actually received or
three (3) days following deposit (a) in the mail by United States registered or
certified mail, return receipt requested, postage prepaid or (b) with a
nationally recognized overnight courier, as follows:

 
If to the Company:


One Legacy Town Center
7160 Dallas Parkway, Suite 380
Plano, Texas 75024


If to the Executive:


[________________]
7160 Dallas Parkway
Suite 380
Plano, TX 75042


or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
 
 
11.
Modification.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company. No waiver by either party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such party shall be deemed a waiver of any other provisions hereof or of any
similar or dissimilar provisions or conditions at the same or any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement.

 
6

--------------------------------------------------------------------------------


 
 
12.
Validity.  The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

 
 
13.
Governing Law.  This Agreement shall be governed by the laws of the State of
Texas without giving effect to the conflicts of law principles thereof. The
parties hereby agree that the United States Bankruptcy Court shall retain
exclusive jurisdiction to determine any disputes under this Agreement during the
pendency of any case filed under Chapter 7 or Chapter 11 with the United States
Bankruptcy Court).

 
 
14.
Entire Agreement.  This Agreement constitutes the entire understanding of the
parties, and revokes and supersedes all prior agreements between the parties
related to the payment of a Retention Bonus and is intended as a final
expression of their agreement.  Any employment agreements, severance agreements
or change of control agreements currently in place shall remain in place and
shall not be superseded, amended or terminated as a result of this Agreement.

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
[____________________]
 
 Ignis Petroleum Group, Inc.,
a Nevada corporation
 
 
 
                                                            
   By:
                                                         
     
  Name:
     
  Title:

 

7

--------------------------------------------------------------------------------
